Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group V11, claims 49, 51-58, and 66-78 in the reply filed on January 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 59-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: it is suggested that the heading “Drawings” on page 2 before paragraph [0009] be replaced with “Brief Description of the Drawings”.  
Appropriate correction is required.

Claim Objections
Claims 49 and 51 are objected to because of the following informalities:  
	a) in claim 49:

	   ii) line 8, it is suggested that “c.” be deleted since the limitation that follows it is not an ingredient of the formulation, rather a contingent limitation.
	b) in claim 51, line 1, it is suggested that “where” be replaced with “wherein”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 52 is indefinite in the recital of “polyethylene plastic” in line 3 and “bioplastics” in line 4 (last line) because said components are not water-soluble polymers as required in line 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  49, 52-55, 66-67, 69, 76 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labeque et al. (US 2016/0102279), hereinafter “Labeque.”
	Regarding claims 49, 52-55, 66-67, 69, 76 and 78, Labeque teaches articles that include a water-soluble film and a composition,  typically a household care composition, proximal to the film, where the water-soluble film includes a polyvinyl alcohol (PVOH) polymer (e.g., one or more PVOH homopolymers, one or more PVOH copolymers, and combinations thereof)  (see paragraphs [0006] and [0079]); wherein the articles include pouches which comprise a single compartment or multiple compartments (see paragraph [0080]). In multiple compartments, a first composition and a second composition may be powder, powder, respectively (see paragraph [0088]). In one example, Labeque teaches a 2-compartment pouch, designated as “R” wherein the first compartment comprises  a 30.0-g composition in powdered form which comprises 11.0 wt% sodium percarbonate (which is also known as a disinfectant) and 1.0 wt% cationic surfactant like quaternary ammonium compound (see paragraph [0111], which also reads on disinfectant), and the second compartment comprises a 5.0g composition in powdered form (i.e., granular) which comprises 20.0 wt% alkylbenzene sulfonic acid (which is a foamable surfactant and a syndet, i.e., synthetic detergent); 18.0 wt% C12-18 fatty acid; sodium carbonate to provide a reserve alkalinity of greater than 5 (hence, the fatty acid and sodium In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. In addition, even though Labeque does not explicitly disclose the waste treatment formulation being reactive with a waste material and the waste treatment formulation reacts in the presence of a liquid solvent to create a foam and trap the waste material within the foam upon agitation within a non-contact agitating toilet as recited in claim 49; and the formulation forms a stable solid after reacting with the waste material as recited in claim 66, it would be inherent for the composition of Labeque to exhibit the above properties because the same ingredients have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Labeque anticipates the claims. 

Claims 49, 66 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn (US Patent No. 7,291,276). 
Regarding claims 49, 66 and 67, Zahn teaches a timed, controlled release of oxygen activated biocide into holding tanks for RV's, boats and the like, specifically, the controlled release of hydrogen peroxide, TAED, surfactants, dyes, enzymes and binders into a system, such as a black or gray water holding tank, on a recreational vehicle, boat, airplane or the like that maintains biocidal activity for a predetermined length of time (see col. 1, lines 17-25; claim 11). Zahn teaches, in one embodiment, that two precursor compounds for peracetic acid are provided in solid form, i.e., powder form,  and are released a little at a time in order to maintain a steady concentration of the antimicrobial chemical; and the two precursor chemicals consist of tetra acetyl ethylene diamine (TAED) and a peroxygen compound (see col. 2, line 61 to col. 3, line 1), wherein the preferred peroxygen compound is sodium percarbonate (see col. 4, lines 9-16). It is understood that the surfactant is also in powder form when combined with the two precursor compounds, and that the surfactants are foamable. The oxygen activated biocide are packaged in a water soluble pouch (bag) (see col. 4, lines 60-61). In Example 1, Zhan teaches a drop-in pak, wherein the weight of the sample is 62.992 g and the sodium percarbonate is 73.95% (see col. 6, lines 32-41), wherein the sodium percarbonate also reads on the disinfectant of instant claim 67. Even though Zahn does not explicitly disclose the oxygen activated biocide being reactive with a waste material and the oxygen activated biocide reacts in the presence of a liquid solvent to create a foam and trap the waste material within the foam upon agitation within a non-contact agitating toilet as recited in claim 49; and the formulation forms a stable solid after reacting with the waste material as recited in claim 66, it would be inherent for the oxygen activated biocide of Zahn to exhibit the above properties because the same ingredients have been utilized. “Products of identical composition can not have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Zahn anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 57-58, 68, 74-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above. 
	Labeque teaches the features as discussed above.
	 Regarding claim 57, Labeque teaches that the volume of the final pouches may be about 5 ml to about 300 ml (equivalent to about 5 cc to 300 cc), or about 10 to 150 ml, or about 20 to about 100 ml (see paragraph [0085]). Labeque, however, fails to specifically disclose a pouch or package holding approximately 50 cubic centimeters of space as recited in claim 57.
	Considering the above teachings of Labeque, i.e., the pouch having about 5 cc to about 300 cc of volume or space, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.
	Regarding claim 58, as discussed above, Labeque teaches a 2-compartment pouch, designated as “R” wherein the first compartment comprises  a 30.0-g composition in powdered form which comprises 11.0 wt% sodium percarbonate and the second compartment comprises a 5.0g composition in powdered form (i.e., granular) which comprises 20.0 wt% alkylbenzene sulfonic acid, 18.0 wt% C12-18 fatty acid and sodium carbonate (see Table 11).  Hence, the sodium percarbonate comprises 11.0% of the volume of the formulation and the total surfactant comprises about 38% (20.0 + 18.0)  of the volume of the formulation. 
	Regarding claim 68, as discussed above, Labeque teaches that the articles include pouches which comprise a single compartment (see paragraph [0080]); and the volume of the final pouches may be about 5 ml to about 300 ml or about 10 to 150 ml, or about 20 to about 100 ml (see paragraph [0085]). Labeque also teaches that the detergent composition can comprise from about 1% to 80% by weight of a surfactant like anionic surfactant which include water-soluble salts of the higher fatty acids, i.e., soaps (see paragraph [0112]-[0114]).    Labeque, however, fails to specifically disclose the soap having between 10 grams and 35 grams as recited in claim 68. 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.
	Regarding claims 74, 75 and 77, as discussed above, Labeque also teaches that the detergent composition can comprise from about 1% to 80% by weight of a surfactant like anionic surfactant which include water-soluble salts of the higher fatty acids, i.e., soaps and sodium alkyl sulfates or sodium alkylbenzene sulfonates (see paragraph [0112]-[0115]), which are foamable surfactants. Labeque, however, fails to specifically disclose the foamable surfactant is between 40% to 97.75% by volume of the formulation as recited in claim 74;  the foambale surfactant comprises at least 45% of a first volume of the formulation as recited in claim 75; and the foamable surfactant comprises between 40% to 97.75% of a first volume of the formulation as recited in claim 77. 
	Considering that Labeque teaches from about 1% to 80 wt% surfactant, or about 1% to 80 volume%, presuming a density of the surfactant 1 g/ml,  the subject matter as a whole prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.
	
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Meier et al. (US 2015/0136637), hereinafter “Meier.”
	Regarding claim 51, Labeque teaches the features as discussed above. Labeque, however, fails to disclose the package or pouch made of paper.
	Meier, an analogous art, teaches the equivalency of polyvinyl alcohol and water-soluble paper as the water-soluble envelope of solid washing or cleaning agents (see paragraphs [0063], [0071] and [0098]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyvinyl alcohol of Labeque with water-soluble paper because the substitution of art recognized equivalents as shown by Meier is within the level of ordinary skill in the art. In addition, the substitution of one water-soluble envelope for another is likely to be obvious when it does no more than yield predictable results. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Roche (US Patent No. 5,972,858).
	Regarding claim 56, Labeque teaches the features as discussed above. Labeque also teaches that the alkali metal soaps are derived from coconut oil, as one selection (see paragraph [0114]). Labeque, however, fails to disclose the soap being derived from corn oil.
	Roche, an analogous art, teaches that soaps are derived from vegetable oils such as corn, coconut, olive, palm, soybean and peanut oils (see col. 1, lines 18-32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the soap derived from coconut oil of Labeque with soap derived from corn oil because the substitution of art recognized equivalents as shown by Roche is within the level of ordinary skill in the art. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Angell et al. (US Patent No. 5,656,584), hereinafter “Angell.”
	Regarding claim 71, Labeque teaches the features as discussed above. As discussed above, the first compartment in the 2-compartment pouch R of Labeque has a dosage of 30.0 g  (see Table 11), in one example. Labeque, however, fails to disclose the formulation further comprising between 0.01 to 1.0 grams of powdered graphite.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated graphite in its optimum proportion into the composition of Labeque because such incorporation would act as a processing aid which enhances the formation of agglomerates as taught by Angell.   With respect to the proportions of the graphite, considering that Labeque teaches a 30 g product dosage, in one example, and considering that Angell teaches from about 0.005% to 5% by weight of processing aid like graphite, for example, 1 wt%, the weight of the graphite would be 1/100 x 30g = 0.3 g which reads on the present claim. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Barrett, Jr. et al. (US Patent No. 4,215,990), hereinafter “Barrett, Jr.”
	Regarding claim 71, Labeque teaches the features as discussed above. As discussed above,  Labeque teaches that the articles include pouches which comprise a single compartment (see paragraph [0080]); and the volume of the final pouches may be about 5 ml to about 300 ml or about 10 to 150 ml, or about 20 to about 100 ml (see paragraph [0085]), which translates to about 5 g to 300g of the broadest range, presuming the density of the product is 1 g/ml.  Labeque, however, fails to disclose the formulation further comprising between 1 gram and 10 grams of corn starch.  
	Barrett, Jr., an analogous art, teaches that granular peroxygen bleaching and laundering compositions containing a percarbonate as a source of available oxygen are prevented from caking and flowability of the compositions are promoted by including from 0.05 to 1.0 percent corn starch (see abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated corn starch in its optimum proportion into the composition of Labeque because such incorporation would prevent caking and promote flowability of the composition as taught by Barrett. Jr. With respect to the proportions of the corn starch, considering that Labeque teaches, for example, a 100 g product dosage, , and considering that Barrett, Jr.  teaches from 0.05 to 1.0 percent corn starch, for example, 1 wt%, the weight of the corn starch would be 1/100 x 100g = 1 g which reads on the present claim. Hence, it would have been obvious to one having ordinary skill in the art before the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Smith et al. (US 2006/0211593), hereinafter “Smith.”
	Regarding claim 72, Labeque teaches the features as discussed above. As discussed above, the first compartment in the 2-compartment pouch R of Labeque has a dosage of 30.0 g  (see Table 11), in one example. Labeque, however, fails to disclose the formulation further comprising between 0.1 grams to 0.5 grams of copper sulfate.
	Smith, an analogous art, teaches that cleaning compositions may include germicides
such as copper sulfate in a range from between 0.01 wt. % to 5 wt. % of the total cleaning composition (see paragraph [0058]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated copper sulfate in its optimum proportion into the composition of Labeque because such incorporation would provide germicidal effects as taught by Smith.  With respect to the proportions of the copper sulfate, prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 49, 52-55, 66-67, 69, 76 and 78 above, and further in view of Angell and Smith.
	Regarding claim 71, Labeque teaches the features as discussed above. Labeque, however, fails to disclose formulation further comprising between 0.01 grams to 1.0 grams of powdered graphite; and between 0.1 grams to 0.5 grams of copper sulfate.
	Angell and Smith teach the features as discussed above. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated graphite and copper sulfate in their optimum proportions into the composition of Labeque because such incorporation would act as a processing aid which enhances the formation of agglomerates as taught by Angell, with prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d.

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn as applied to claims 49, 66 and 67 above, and further in view of Meier et al. (US 2015/0136637), hereinafter “Meier.”
	Regarding claims 51 and 52, Zahn teaches the features as discussed above. Zahn, however, fails to disclose the water soluble pouch (bag) made from paper as recited in claim 51, or made from polyvinyl alcohol as recited in claim 52. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the water soluble pouch (bag) of Zahn to be made from water-soluble paper or polyvinyl alcohol because it is known from Meier to package surfactants and bleaching agents like sodium percarbonate in a water-soluble package made from said components. 

Claims 54-55 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn as applied to claims 49, 66 and 67 above, and further in view of Labeque.
	Regarding claims 54-55, Zhan teaches the features as discussed above. Zahn, however, fails to disclose the surfactant being a syndet as recited in claim 54, or the surfactant is a soap as recited in claim 55.
	Labeque, an analogous art, teaches the features as discussed above. In particular, Labeque teaches that typical surfactants include anionic surfactants, which are generally foamable,  like soaps and  sodium alkylbenzene sulfonate (see paragraphs [0113]-[0115], which is a synthetic detergent or syndet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the surfactants in Zahn to comprise soaps or  sodium alkylbenzene sulfonate, which is a syndet, because these are typical foamable surfactants as taught by Labeque.

	Labeque, an analogous art teaches the features as discussed above. In particular Labeque teaches a 2-compartment pouch  designated as “R” wherein the first compartment comprises  sodium percarbonate and the second compartment comprises alkylbenzene sulfonic acid; C12-18 fatty acid; and sodium carbonate (see paragraph [0240] and Table 11).  Each compartment contains different compositions (see paragraph [0080]) for the obvious reason of separating ingredients to prevent the reaction of ingredients prior to use.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the oxygen activated biocide of Zahn which comprises sodium percarbonate, TAED and surfactants in a 2-compartment pouch wherein the surfactants are in one compartment and the sodium percarbonate in another compartment  because it is known from Labeque to separate ingredients to prevent the reaction of the ingredients prior to use. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn and Labeque as applied to claims 49, 54-55, 66-67 and 78 above, and further in view of Roche.
	Zahn and Labeque teach the features as discussed above. Labeque also teaches that the alkali metal soaps are derived from coconut oil, as one selection (see paragraph [0114]). Zahn and Labeque, however, fail to disclose the soap being derived from corn oil.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the soap in Zahn and Labeque to have been derived from corn oil because it is known from Roche that soaps are derived not only from coconut oil but also from corn oil.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn as applied to claims 49, 66 and 67 above.
	Zahn teaches the features as discussed above. In addition, Zahn teaches a drop-in pak, i.e., water-soluble pouch, wherein the weight of the sample is 62.992 g (see col. 6, lines 32-34); a scoop weighs 50.581 g (see col. 6, lines 22-25) and a tablet weighs 40.710g (see col. 6, lines 42-45). Zahn, however, fails to specifically disclose  a volume of the package which holds approximately 50 cubic centimeters of space.
	Considering the above teachings of Zahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water-soluble pouch having a weight of  about 50 g or a water-soluble pouch having a volume of about 50 cc because this is one weight option taught by Zahn, hence, the weight in the scoop may as well be the weight in the water-soluble pouch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                            /LORNA M DOUYON/                                                                            Primary Examiner, Art Unit 1761